United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               May 8, 2007
                       FOR THE FIFTH CIRCUIT
                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-20787
                          Summary Calendar
                       _____________________

MARGARET LUCIO-CANTU; DAWN MICHELLE RODRIGUEZ, and all
others similarly situated; MARISA MORALES,

                                           Plaintiffs - Appellees,

                              versus

BLASA VELA, doing business as Blasa Vela Allstate Agency;
VELA & VELA AGENCIES, INC.,

                                         Defendants - Appellants.
_________________________________________________________________

           Appeal from the United States District Court
            for the Southern District of Texas, Houston
                       USDC No. 4:04-CV-3353
_________________________________________________________________

Before JOLLY, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Blasa Vela and Vela & Vela Agencies, Inc. (“Vela”) appeal the

district court’s judgment awarding unpaid overtime, attorneys’

fees, and costs to Margaret Lucio-Cantu, Dawn Michelle Rodriguez,

and Marisa Morales (collectively, “Plaintiffs”) following a jury

trial.   We AFFIRM.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                     I.

     Plaintiffs, former employees of Vela, sued Vela in federal

district court, alleging that Vela failed to pay them overtime as

required by the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”).   The parties consented to have the matter referred to a

magistrate judge, and the matter proceeded to a jury trial.              The

jury found, inter alia, that Vela failed to pay Plaintiffs overtime

as required by the FLSA in the following amounts: $3348.29 to

Lucio-Cantu,   $52.50   to   Rodriguez,       and    $1296.00   to   Morales.

Additionally, the jury found that Vela’s actions in failing to pay

Plaintiffs overtime were not willful.          Despite the jury’s finding

on   willfulness,   however,   the        district   court   exercised    its

discretion to award liquidated damages to Plaintiffs because Vela

did not show that she made all necessary good faith efforts to

comply with the FLSA or that she reasonably believed she was acting

in conformity with the law.    The district court awarded liquidated

damages equal to the unpaid overtime amounts found by the jury,

thereby doubling the Plaintiffs’ recovery. The district court also

awarded costs and $51,750 in Plaintiffs’ attorneys’ fees.                Vela

appealed.

                                  II.

     Vela attacks the judgment of the district court on numerous

grounds.    We reject all of Vela’s arguments, for the following

reasons.

                                     A.

                                     2
     First, Vela argues judicial estoppel.          Vela contends that the

district court failed to give “full faith and credit” to a Texas

state court judgment in which, Vela alleges, plaintiffs Lucio-Cantu

and Morales received deferred adjudications for pocketing insurance

premium payments from Vela’s clients for their personal use while

issuing false receipts and false confirmations that the underlying

insurance policies were still effective.           According to Vela, the

Texas deferred       adjudications   judicially     estop   Lucio-Cantu   and

Morales from arguing in federal court that Vela failed to pay them

overtime, because during the periods of unpaid overtime, according

to Vela, Lucio-Cantu and Morales did not perform work “primarily

for the benefit” of their employer but instead for the benefit of

their criminal activities.         See Vega v. Gasper, 36 F.3d 417, 424

(5th Cir. 1994) (quoting Dunlop v. City Elec., Inc., 527 F.2d 394,

401 (5th Cir. 1976)).

     We   do   not   reach   the   merits   of   Vela’s   judicial   estoppel

argument because it is unsupported by the record.              The district

court refused to admit Vela’s Exhibits 67 and 68, copies of the

Texas deferred adjudications, and Vela failed to proffer Exhibits

67 and 68 to preserve them in the record.1                Without the Texas

deferred adjudications before us, we are unable to determine

whether the district court properly held them inadmissible, whether


     1
       Vela later filed a motion in this Court to supplement the
record with Exhibits 67 and 68. We denied Vela’s motion on January
24, 2007.

                                      3
they judicially estop Lucio-Cantu and Morales from bringing their

FLSA claims against Vela, and whether the district court should

have given them “full faith and credit.”

                                B.

     Next, Vela argues that Plaintiffs are not the “prevailing

parties” and therefore are not entitled to attorneys’ fees.    See

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Saizan v. Delta

Concrete Prod. Co., Inc., 448 F.3d 795, 799 (5th Cir. 2006); Tyler

v. Union Oil Co. of Calif., 304 F.3d 379, 404 (5th Cir. 2002).

According to Vela, Rodriguez is not a prevailing party because her

$52.50 award is “de minimis.”   Vela also argues that Lucio-Cantu

and Morales are not prevailing parties because their awards, when

offset by the restitution amounts and costs they are allegedly

paying under the Texas deferred adjudication, are either de minimis

or zero.    Alternatively, Vela argues that there is insufficient

evidence to support Plaintiffs’ awards and that the jury’s findings

are contrary to the overwhelming weight of the evidence.

     We conclude that Plaintiffs are the prevailing parties.    As

the district court correctly explained in its August 21, 2006

order, Plaintiffs prevailed on their most significant issue in the

case:   whether Vela violated the FLSA by failing to pay them for

overtime.   Plaintiffs provided sufficient evidence to support the

jury’s findings, each testifying to the number of overtime hours




                                 4
they       worked   that    Vela    never       compensated.2          Vela’s    remaining

arguments are without merit and are unsupported by case law.

Accordingly,        under   Hensley,       Plaintiffs         are    prevailing       parties

entitled to attorneys’ fees.               See 461 U.S. at 433.

                                                C.

       Vela    also    challenges         the    amount      of   attorneys’     fees    the

district court awarded, arguing the award is excessive in the light

of Plaintiffs’ limited recovery.                     We find no abuse of discretion.

The district court properly calculated the lodestar amount and then

properly      considered      the   Plaintiffs’          limited      recovery    when       it

reduced the lodestar amount by ten percent.                         See Saizan, 448 F.3d

at 799-803.

                                                D.

       Finally,      Vela   challenges          the    district      court’s    liquidated

damages award.        We agree with the district court’s analysis in its

August 21, 2006 order and uphold the award.                            In her testimony

before the jury, Vela failed to show that she “had reasonable

grounds      for    believing      that    [her]       act   or     omission    was    not    a

violation of the Fair Labor Standards Act.”                         See Martinez v. Food




       2
       Also, by their testimony, Plaintiffs met their initial
burden of producing sufficient evidence of the amount and extent of
the unpaid overtime they worked. See Harvill v. Westward Comm’ns,
L.L.C., 433 F.3d 428, 441 (5th Cir. 2005). Vela was unable to
rebut Plaintiffs’ evidence because she had destroyed Plaintiffs’
employment records. See id.


                                                5
City, Inc., 658 F.2d 369, 376 (5th Cir. 1981) (quoting 29 U.S.C. §

260).

                              III.

     For the foregoing reasons, the judgment of the district court

is

                                                        AFFIRMED.




                                6